DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Second Office Action Final Rejection on the merits. 
Claims 1, 3-4, and 6-16 are currently pending and considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. US20210400879A1 (herein, Horst), and Lynch US20180352745A1 (herein, Lynch), and in further view of Schlichting et al. US20200015421A1 (herein, Schlichting).

Regarding Claim 1, Horst discloses, A crop baling implement (Abstract) comprising: 
a frame (FIG. 1, #110); 
a bale (FIG. 2, #102); 
an orbital support (FIG. 1, #132) attached to the frame rearward and rotatable about a wrap axis (para [0048]),  the orbital support defining an open central region (FIG. 1, #136)and positioned to receive the bale and pass the bale through the open central region of the orbital support (para [0047]); 
a wrap roller (FIG. 5, #133)attached to and moveable with the orbital support (para [0049]), wherein the wrap roller is configured to support a roll (FIG. 1, #134, para [0049]) of wrap material; and 

a drive (para [0048] – a rotating driver) coupled to the orbital support (132) and operable to rotate the orbital support and the wrap roller (133) about the wrap axis to wrap the wrap material (134) around the bale as the bale moves through the open central region of the orbital support (para [0048])
a fixed support (FIG. 1, #131) attached to the frame and rotatably supporting the orbital support (para [0046]); and

Horst discloses the frame (110), Horst does not disclose, a baling chamber attached to the frame of Horst and configured to form crop material extending along a central longitudinal axis.
However, Lynch teaches, a baling chamber (FIG. 1, #20) attached to a frame (FIG. 1, #70) and configured to form crop material (para [0014]) extending along a central longitudinal axis (FIG. 1, #23B, para [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lynch at the effective filling date of the invention and would be motivated to modify the crop baling instrument (Abstract) as disclosed by Horst to include the baling chamber (20) capable of forming rectangular bales with a central longitudinal axis (23B) as taught by Lynch.  Since Lynch teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the crop baling instrument (Horst, Abstract) so as to provide the enhanced capability of forming bales via the baling chamber (20) as taught by Lynch.

Horst discloses the frame (110) and the fixed support (131),  Horst does not disclose, further comprising a pivotal connection interconnecting the frame (110) and the fixed support (131), wherein the pivotal connection defines a transverse axis with the fixed support (131) rotatable about the transverse axis relative to the frame (110).
However, Schlichting teaches, further comprising a pivotal connection (FIG. 1, #24) interconnecting the frame (FIG. 1, #4) and the fixed support (FIG. 4, #40), wherein the pivotal connection defines a transverse axis (para [0033]) with the fixed support (FIG. 4, #40) rotatable about the transverse axis relative to the frame (FIG. 1, #4).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Schlichting at the effective filling date of the invention and would be motivated to modify the frame and fixed support (110 and 131, respectively) as disclosed by Horst to include the pivot and subsequent axis (FIG. 1, #24) as taught by Schlichting.  Since Schlichting teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the frame and fixed support (110 and 131, respectively) as disclosed by Horst with the pivot (24) as taught by Schlichting so as to enable a more compact baling apparatus.


Regarding Claim 3, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, wherein the frame includes a bale chute (FIG. 1, #120, para [0046]) supporting the fixed support.


Regarding Claim 4, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, further comprising a plurality of roller assemblies interconnecting the orbital support and the fixed support for rotation (para [0046]) of the orbital support relative to the fixed support (FIG. 1, illustrated below are rollers between the orbital and fixed support).


    PNG
    media_image1.png
    582
    505
    media_image1.png
    Greyscale


Regarding Claim 6, as combined, Horst/Lynch/Schlichting discloses the crop baling implement as above disclosed.  As combined, Horst/Schlichting further discloses, wherein the bale (Horst, 102) follows a path (Horst, FIG. 2, P1 and P2, para [0049] – describes bale travel path) while moving through the open central region (Horst, 136) of the orbital support, wherein the orbital support (Horst, 132) is positioned to define an orbital plane (Horst, FIG. 2, P1) intersecting the path of the bale and forming an orbital angle (Horst, P1 approximately 90 degrees) relative to the path of the bale (Horst, para [0049]), and wherein the orbital angle is variable with rotation of the fixed support about the transverse axis (Schlichting, para [0053-4] – the structure of the pivot generates a variable angle).

Regarding Claim 7, as combined, Horst/Lynch/Schlichting discloses the crop bailing implement as above disclosed.  Horst further discloses, further comprising an actuator (FIG. 6A, #119) interconnecting the frame and the fixed support, wherein the actuator is operable to rotate the fixed support about the transverse axis (para [0058]).
Regarding Claim 8, as combined, Horst/Lynch/Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, wherein the actuator includes a linear actuator (Horst, FIG. 6A, #119b) operable to extend and retract to rotate the fixed support about the transverse axis.

Regarding Claim 9, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, wherein the bale (102) follows a path while moving through the open central region of the orbital support, wherein the orbital support is positioned to define an orbital plane (FIG. 3, P1) intersecting the path of the bale and forming an orbital angle relative to the path of the bale (FIG. 8, illustrates below an orbital angle relative to the path of the bale).

    PNG
    media_image2.png
    425
    612
    media_image2.png
    Greyscale


Regarding Claim 10, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, wherein the orbital angle is less than ninety degrees (90°) (Fig. 8 Above illustrates less than 90 degrees).

Regarding Claim 11, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement above disclosed.  Horst further discloses, wherein the orbital angle is between the range of forty degrees (40°) and eighty degrees (80) (FIG. 8 as illustrated above has the angle between the range listed), or between the range of one hundred degrees (100 ) and one hundred forty degrees (140).

Regarding Claim 13, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, further comprising a tray (FIG. 1, #140) attached to the frame and disposed rearward of the orbital support, wherein the tray is positioned to receive the bale passing through the open central region of the orbital support (para [0055]).


Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Horst/Lynch/ Schlichting, and further in view of Desrochers et al. US20200000042A1 (herein, Desrochers).

Regarding Claim 12, as combined, Horst/Lynch/ Schlichting discloses the invention as above disclosed.  As combined, Horst further discloses, further comprising with the orbital support (132), and disposed adjacent to the wrap roller (133), and material (134) dispensed from the wrap roller.
As combined, Horst/Lynch/ Schlichting does not disclose, a wrap cutter attached to and moveable to cut.
However, Desrochers teaches, a wrap cutter (FIG. 3A, #50, para [0049]) attached to and moveable to cut (para [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Desrochers at the effective filling date of the invention and would be motivated to modify the orbital support (132) as disclosed by Horst to include the wrap cutter (FIG. 3A, #50) as taught by Desrochers. Since Desrochers teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the orbital support (132) by adding the wrap cutter (50) as taught by Desrochers so as to add to the capability of the apparatus by cutting the wrapping material.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horst et al. US20210400879A1 (herein, Horst), Lynch US20180352745A1 (herein, Lynch), and in further view of Schlichting et al. US20200015421A1 (herein, Schlichting).

Regarding Claim 14, Horst discloses, A crop baling implement (Abstract) comprising: 
a frame (FIG. 1, #110); 
a bale (FIG. 2, #102)
a fixed support (FIG. 1, #131) attached to the frame (110); 
an orbital support (FIG. 1, #132) attached to the fixed support and rotatable about a wrap axis (para [0048]), the orbital support defining an open central region and positioned to receive the bale and pass the bale through the open central region of the orbital support (para [0047]); 
a wrap roller (FIG. 5, #133) attached to and moveable with the orbital support (para [0049]), wherein the wrap roller is configured to support a roll (FIG. 1, #134, para [0049]) of wrap material; 
a drive (para [0048] – a rotating driver) coupled to the orbital support (132) and operable to rotate the orbital support and the wrap roller (133) about the wrap axis to wrap the wrap material (134) around the bale as the bale moves through the open central region of the orbital support (para [0048]); 
wherein the bale (102) follows a path (FIG. 3, P1 and P2, para [0049] – describes bale travel path) while moving through the open central region (74) of the orbital support, with the orbital support (132) positioned to define an orbital plane (FIG. 3, P1) intersecting the path of the bale and forming an orbital angle relative to the path of the bale; and 
wherein the orbital angle is less than ninety degrees (90°) (Fig. 8 Above illustrates less than 90 degrees).

Horst discloses the frame (110), Horst does not disclose, a baling chamber attached to the frame (110) and configured to form crop material extending along a central longitudinal axis.
However, Lynch teaches, a baling chamber (FIG. 1, #20) attached to a frame (FIG. 1, #70) and configured to form crop material (para [0014]) extending along a central longitudinal axis (FIG. 1, #23B, para [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Lynch at the effective filling date of the invention and would be motivated to modify the crop baling instrument (Abstract) as disclosed by Horst to include the baling chamber (20) capable of forming rectangular bales with a central longitudinal axis (23B) as taught by Lynch.  Since Lynch teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the crop baling instrument (Horst, Abstract) so as to provide the enhanced capability of forming bales via the baling chamber (20) as taught by Lynch.

Horst discloses, the frame (110) and the fixed support (131), Horst does not disclose, further comprising a pivotal connection interconnecting the frame (110) and the fixed support (131), wherein the pivotal connection defines a transverse axis with the fixed support (131) rotatable about the transverse axis relative to the frame (110).
However, Schlichting teaches, further comprising a pivotal connection (FIG. 1, #24) interconnecting the frame (FIG. 1, #4) and the fixed support (FIG. 4, #40), wherein the pivotal connection defines a transverse axis (para [0033]) with the fixed support (FIG. 4, #40) rotatable about the transverse axis relative to the frame (FIG. 1, #4).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Schlichting at the effective filling date of the invention and would be motivated to modify the frame and fixed support (110 and 131, respectively) as disclosed by Horst to include the pivot and subsequent axis (FIG. 1, #24) as taught by Schlichting.  Since Schlichting teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the frame and fixed support (110 and 131, respectively) as disclosed by Horst with the pivot (24) as taught by Schlichting so as to enable a more compact baling apparatus.


Regarding Claim 15, as combined, Horst/Lynch/ Schlichting discloses the crop baling implement as above disclosed.  Horst further discloses, wherein the orbital angle is between the range of forty degrees (40°) and eighty degrees (80) (FIG. 8 as illustrated above has the angle between the range listed), or between the range of one hundred degrees (100 ) and one hundred forty degrees (140).


Response to Arguments

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The Applicant’s arguments on pages 7-10 state that it would not have been obvious to a person skilled in the art to modify the frame as disclosed by Horst to include the pivot and subsequent axis as taught by Schlichting. The Applicant then states on page 9 that he does not understand why a reasoned explanation has not been provided, other than enabling Horst to have a more compact baling apparatus. 
The Examiner notes that a person skilled in the art would greatly value having a compact apparatus.  The compactness of the bailing implement would immediately offer two significant cost savings.  First, the storage area, normally a shed or garage, does not have to be as large thereby saving significant cost in the building of either of these structures.  Second, the trailer needed to transport the baling instrument does not have to be as long due to the compactness of the baling implement.  This again is a significant cost savings by not needing as long a trailer.  The Examiner has a small ranch and having compact agricultural equipment provides the two aforementioned benefits to include more maneuverable piece of equipment, which is very important in small agricultural operations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        20 September 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731